Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “…gas passages between the two or more nozzles (Applicant’s 6; Figure 1a,b)…”, must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “channel” for elements 66, 76, 86, and 90 in claims 1, and 6-14 is used by the claims to mean “pipe,” while the accepted meaning is “a long tube or hollow body for conducting a liquid, gas, or finely divided solid or for 1 The term is indefinite because the specification does not clearly redefine the term. Prior and withdrawn drawing objections centered on “channels” (76, 86, 90) which are not channels2 but are pipes and are contrasted with Applicant’s true “supply channels” 8.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fedorovskaya; Elena A. et al. (US 20090081360 A1). Fedorovskaya teaches a nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) for subjecting a surface of a substrate to successive surface reactions of at least two precursor gases (“gas supplies”; [0102]) according to the principles of atomic layer deposition, the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprising: a body (150; Figure 4-Applicant’s 2; Figure 1a,b) including (open-ended) a first side structure (first side structure of 130/150; Figure 5D,6-Applicant’s 10; Figure 1b), a second side structure (second side structure of 130/150; Figure 5D,6-Applicant’s 12; Figure 1b), a first end structure (first end structure of 130/150; Figure 5D,6-Applicant’s 18; Figure 2a), a second end structure (second end structure of 130/150; Figure 5D,6-Applicant’s 20; Figure 2a), and a top structure (110; Figure 4-Applicant’s 14; Figure 1c); an output face (bottom of 130; Figure 4,5D,6) via which at least one precursor gas (“gas supplies”; [0102]) is supplied towards the surface of the substrate; and two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b) provided in connection with the output face (bottom of 130; Figure 4,5D,6) for supplying the at least one precursor gas (“gas supplies”; [0102]); a nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) arranged the two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b) being arranged to form at least part of a bottom wall of the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b), wherein the first side structure (first side structure of 130/150; Figure 5D,6-Applicant’s 10; Figure 1b), the second side structure (second side structure of 130/150; Figure 5D,6-Applicant’s 12; Figure 1b), the first end structure (first end structure of 130/150; Figure 5D,6-Applicant’s 18; Figure 2a), and the second end structure (second end structure of 130/150; Figure 5D,6-Applicant’s 20; Figure 2a) are arranged to form side walls of the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b), the top structure (110; Figure 4-Applicant’s 14; Figure 1c) being arranged to form a top wall of the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b), said nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) is arranged in fluid communication with the two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b) providing fluid communication from the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) through gas passages (90,92, 122, 123; Figure 5C) between the two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b) and via the output face (bottom of 130; Figure 4,5D,6) to the surface of the substrate, the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) is provided with a gas inlet (112; Figure 4,5B-Applicant’s 92; Figure 1A) for supplying gas into the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) from a gas source (“gas supplies”; [0102]) outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), wherein the gas inlet (112; Figure 4,5B-Applicant’s 92; Figure 1A) is open to an inner space of the nozzle head chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) thereby providing a direct fluid connection between the gas source (“gas supplies”; [0102]) and the nozzle head chamber (150; Figure 4-Applicant’s 2; Figure 1a,b); first precursor gas connection (104; Figure 4,5A-Applicant’s 64, 74; Figure 1a) connecting a first precursor gas channel (“gas supplies”; [0102]-not shown by Applicants) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), which is connected to a precursor source (“gas supplies”; [0102]), with a first precursor conduit (112; Figure 4,5B-Applicant’s 60;Figure 1a) arranged inside the nozzle head chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) extending inside the nozzle head chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) and branching inside of the nozzle head chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) into multiple conduits (90,92; Figure 5C-Applicant’s 60;Figure 1a) connecting with the two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b) for supplying the at least one precursor gas, as claimed by claim 1. Applicant’s above and below italisized claim requirement is an intended use claim requirement in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Fedorovskaya further teaches:
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim l, wherein the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) comprises a second precursor conduit (second 122; Figure 4-Applicant’s 60;Figure 1a) for distributing 
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 6, wherein the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises a second precursor gas (“gas supplies”; [0102]) connection (104; Figure 5A) for connecting a second precursor channel (132/134; Figure 5D-Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and extending from a second precursor source (“gas supplies”; [0102]) with the second precursor conduit (second 122; Figure 4-Applicant’s 60;Figure 1a) arranged inside the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) and extending to the at least one of the two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b), as claimed by claim 7
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the gas inlet (112; Figure 4,5B-Applicant’s 92; Figure 1A) is arranged to form a gas connection with a gas channel (104; Figure 4-Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and extending between the gas inlet (112; Figure 4,5B-Applicant’s 92; Figure 1A) and the gas source (“gas supplies”; [0102]), said gas inlet (112; Figure 4,5B-Applicant’s 92; Figure 1A) is arranged to provide a fluid connection between the gas source (“gas supplies”; [0102]) and the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b), as claimed by claim 8
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the gas source (“gas supplies”; [0102]) is a purge gas source (“gas supplies”; [0102]), as claimed by claim 9. Applicant’s claim requirement is an intended use claim requirement in the pending apparatus claims. Further, it has been held that claim language that simply 
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b) comprises a discharge conduit (123; Figure 5C; [0205]-Applicant’s 80; Figure 1b) for discharging gases (“gas supplies”; [0102]) from the surface of the substrate through the output face (bottom of 130; Figure 4,5D,6) of the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and through the at least one of the two or more nozzles (132,134; Figure 4,5D,6-Applicant’s 6; Figure 1a,b), wherein said discharge conduit (123; Figure 5C; [0205]-Applicant’s 80; Figure 1b) is connected to a discharge system (“vacuum vapor recovery”; not shown; [0149]) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), as claimed by claim 10
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 10, wherein the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises a discharge gas connection (123; Figure 5C; [0205]-Applicant’s 80; Figure 1b) for connecting a discharge channel (24; Figure 1-Applicant’s 86; Figure 1a,b) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and extending from the discharge system (“vacuum vapor recovery”; not shown; [0149]) with the discharge conduit (123; Figure 5C; [0205]-
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises two or more first precursor nozzles (132; Figure 5D-Applicant’s 6; Figure 1a,b) for supplying first precursor gas (“gas supplies”; [0102]) and two or more second precursor nozzles (134; Figure 5D-Applicant’s 6; Figure 1a,b) for supplying second precursor gas (“gas supplies”; [0102]), as claimed by claim 12
The nozzle head according to claim 1, wherein the nozzle head chamber (120; Figure 4-Applicant’s 22; Figure 1a,b) is hollow such that the gas from the gas source (“gas supplies”; [0102]) passes over an outer surface of the first precursor conduit (112; Figure 4,5B-Applicant’s 60;Figure 1a), as claimed by claim 13
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya; Elena A. et al. (US 20090081360 A1). Fedorovskaya is discussed above. Fedorovskaya does not teach Fedorovskaya’s nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein first precursor conduit (112; Figure 4,5B-Applicant’s 60;Figure 1a) is a tubular structure that extends through the inner space of the nozzle head chamber (120; Figure 4-Applicant’s 22; Figure 1a,b).

Motivation for Fedorovskaya to optimize the dimensions/shape of Fedorovskaya’s first precursor conduit (112; Figure 4,5B-Applicant’s 60;Figure 1a) is for optimizing flow conductivity/flux. It is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-14 have been considered but are not persuasive.
Applicant states:
“
Contrary to the position set forth in the Office Action, the connection plate 100 of Fedorovskaya is not a nozzle head chamber as defined in Applicant's claim 1 as amended. Fedorovskaya defines that "it may be advantageous to form connection plate 100 from four or five stacked apertured plates that are suitably coupled together." Therefore, although having apertures, the connection plate 100 of Fedorovskaya does not form a chamber with "an inner space" where conduits such as the first precursor conduit and the discharge conduit may extend.
“
In response, the claimed nozzle head chamber is one of many redefined prior art equivalents that is in the above rejection is nozzle head chamber (120; Figure 4,5C-Applicant’s 22; Figure 1a,b). As a result, because the Examiner’s new grounds of rejection reassign nearly all of Applicant’s claimed features, the Examiner’s full reconsideration of Applicant’s arguments does not presently improve discourse needed for disposition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit 
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 n. 2a. a long tube or hollow body for conducting a liquid, gas, or finely divided solid or for structural purposes. https://www.merriam-webster.com/dictionary/pipe
        2 n. 3. a long gutter, groove, or furrow . https://www.merriam-webster.com/dictionary/channel